DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority under provisional US applications 62/747,147, filed 10/18/2018, 62/750,822, filed 10/26/2018, and 62/827,112, filed 03/31/2019, is acknowledged.

Response to Arguments
Applicant’s arguments, see Pg. 7, filed 11/11/2021, with respect to the objections to the specification have been fully considered and are persuasive.
 The amended abstract resolves the previously-raised deficiencies. The amended claims remove limitations directed towards communication, thereby rendering the objection directed towards the title moot. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 11/11/2021, with respect to the objection to the drawings have been fully considered and are persuasive. 
The resubmitted drawings resolve the previously-raised deficiencies and are of higher visual quality. Accordingly, the objection to the drawings has been withdrawn. 
Applicant’s arguments, see Pg. 7, filed 11/11/2021, indicate that amendments were made for overcoming claim objections and the 35 USC 112 rejections, though the Examiner notes that specific arguments directed towards the 35 USC 112 rejections are not present.
Regarding the 35 USC 112(a) rejections, the amendments to claims 4 and 5 render the original rejections moot. In claim 4, language directed towards the “path of progress” has been removed. Claim 5 similarly removes language directed towards “the progress of the set”. Accordingly, the 35 USC 112(a) rejections of claims 4 and 5 has been withdrawn.

Regarding the claim objections, the previously-raised informalities have been resolved. Accordingly, the objection towards claims 1-2, 12, 15, and 17-19 is withdrawn.
Applicant’s arguments, see Pgs. 7-8, filed 11/11/2021, with respect to the 35 USC 103 rejection of claims 1, 18, and 19 have been fully considered but are not persuasive.
Applicant argues that because Lesher and Neubecker are based on V2V communications during platoon operation, Lesher and Neubecker purportedly teach away from the claimed feature “determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set”. The Examiner respectfully disagrees. Referring to paragraph [00956] of the instant application, it is disclosed that “There may be provided a system and method of V2V communication-less based platooning in which the platooning is not based solely on V2V communication – and in which the following trucks do not blindly follow the leading truck – based solely on commands (conveyed by the V2V communication).” Thus, it is evident from this citation that while the platooning is not based solely on V2V communication, the platooning could still potentially rely upon some commands conveyed by V2V communication. This is supported elsewhere in the specification in paragraph [0026]: “The method may include receiving commands conveyed over vehicle to vehicle communication, wherein the commands may be for determining driving of trucks while engaged in the truck platooning.” Therefore, Lesher and Neubecker need only provide an instance of determination, by the truck, of how to drive during the truck platooning without communicating with any other truck of the set. Neubecker provides such a teaching in paragraphs [0022] and [0032] where it is disclosed that information obtained from the sensors and radar of the host vehicle may be used to maintain an intervehicular distance behind a platooning vehicle. The information gathered by the sensors/radar belongs to the host vehicle and thus amounts to a determination of how to drive during the truck platooning without communicating with any 

Claim Objections
Claims 1-2, 4-6, 8, and 10-19 are objected to because of the following informalities:
Claims 1-2, 4-6, 8, and 10-19 indicate that the claims have been amended, but the claims lack marked-up text to indicate the changes that have been made relative to the immediate prior version of the claims (See MPEP 714). In order to advance prosecution, the Examiner has made a best effort to examine the amended claims despite the lack of annotated changes.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1 and 18, “monitoring, by a truck monitor of a truck, an environment of the truck” and in claim 19, “a truck monitor of a truck, a truck monitor is configured to: monitor an environment of the truck”
Support for the truck monitor is found in the specification in at least paragraphs [0048]-[0049], which disclose the actions performed by the truck monitor and that the truck monitor may include a processor and a memory unit, as well as one or more sensors/receiving information from one or more sensors. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the certain truck" in lines 3-5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-12, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher et al. (US 2018/0188746 A1), hereinafter Lesher, in view of Neubecker et al. (US 2019/0073908 A1), hereinafter Neubecker.

Regarding claim 1, Lesher teaches a method for truck platooning, the method comprising:
monitoring, by a truck monitor of a truck, an environment of the truck to provide monitoring results;
Lesher teaches ([0043]): "In addition to the above, the electronic control systems 12, 12' of each vehicle 10, 20 operates to perform various vehicle-to-(single)vehicle (V2V Unicast) communication…" Lesher further teaches ([0044]): "Rather, operationally, each communication-capable vehicle sends the needed information by a broadcast to every other communication-capable vehicle within range, and the receiving vehicle(s) decided if they want to process the received message." Lesher even further teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Thus, the electronic control systems of each vehicle monitor the environment of each vehicle for communications which provide safety and/or efficiency criteria rating (i.e., monitoring results).
determining, based on the monitoring results, whether to engage in truck platooning with a set of at least one other truck;
Lesher teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Lesher further teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
engaging the truck platooning following determination to engage in the truck platooning;
Lesher teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
However, Lesher does not outright teach at least partially autonomously driving the truck based on the monitoring results, nor determining, by the truck, how to drive during the truck platooning without 
wherein the engaging comprises at least partially autonomously driving the truck based on the monitoring results;
Neubecker teaches ([0014]): "FIG. 1 is a diagram of a vehicle information system 100 that includes a vehicle 110 operable in autonomous ("autonomous" by itself in this disclosure means "fully autonomous") and occupant piloted (also referred to as non-autonomous) mode in accordance with disclosed implementations." Neubecker further teaches ([0010]): "The first vehicle can request and receive permission to platoon by communicating with the second vehicle via vehicle-to-vehicle communications."
and determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set.
Neubecker teaches ([0032]): "Platooning is a piloting maneuver wherein vehicle 110 maintains a distance "d" behind a second vehicle 402 while both vehicle 110 and second vehicle 402 are traveling on a roadway… While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402..." Neubecker further teaches ([0022]): "The distance(s) provided by the radar and/or other sensors 116 and/or the geographical coordinates provided by the GPS sensor may be used by the computing device 115 to operate the vehicle 110 autonomously or semi-autonomously."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher to incorporate the teachings of Neubecker to provide at least partially autonomously driving the truck based on the monitoring results and determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the 

Regarding claim 2, Lesher and Neubecker teach the aforementioned limitations of claim 1. Lesher further teaches:
determining, based at least on the monitoring results, whether to disengage the truck platooning.
Lesher teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Lesher further teaches ([0084]): "Some of the platooning permutation decisions are represented in the Table II above and include, for example, the fourth vehicle 440 dropping off from the platoon D leaving a sub-platoon O (permutation 3) comprising the first 410, second 420, and third vehicles 430 when the fourth vehicle 440 determines that the safety and efficiency values of the sub-platoon comprising the first 410, second 420, and third vehicles 430 is greater than the combined safety and efficiency values of the original platoon of all four vehicles 410-440 together with the fourth 440 vehicle alone."


at least one of the determining of whether to engage and whether to disengage is based on a risk level associated with the truck platooning.
Lesher teaches ([0084]): "Some of the platooning permutation decisions are represented in the Table II above and include, for example, the fourth vehicle 440 dropping off from the platoon D leaving a sub-platoon O (permutation 3) comprising the first 410, second 420, and third vehicles 430 when the fourth vehicle 440 determines that the safety and efficiency values of the sub-platoon comprising the first 410, second 420, and third vehicles 430 is greater than the combined safety and efficiency values of the original platoon of all four vehicles 410-440 together with the fourth 440 vehicle alone."

Regarding claim 4, Lesher and Neubecker teach the aforementioned limitations of claim 2. Lesher further teaches:
at least one of the determining of whether to engage and whether to disengage is based on a comparison between a tradeoff between at least one benefit of the truck platooning and downfalls of the truck platooning .
Lesher teaches ([0091]): "For example, in order to quantitatively illustrate this embodiment and with reference to the Table II above, the lead vehicle 510 of the initial platoon E might have an overall safety and/or efficiency criteria rating of 15, the second vehicle 520 of the initial platoon E might have an overall safety and/or efficiency criteria rating of 25, the third vehicle 514 of the initial platoon F might have an overall safety and/or efficiency criteria rating of 30, and the trailing vehicle 516 of the initial platoon F might have an overall safety and/or efficiency criteria rating of 35. In addition, the predetermined threshold selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G instead of continuing to lag the vehicles 510, 512 of the leading platoon E."

Regarding claim 5, Lesher and Neubecker teach the aforementioned limitations of claim 2. Lesher further teaches:
at least one of the determining of whether to engage and whether to disengage is based on an assessment of a risk level associated with the truck platooning.
Lesher teaches ([0084]): "Some of the platooning permutation decisions are represented in the Table II above and include, for example, the fourth vehicle 440 dropping off from the platoon D leaving a sub-platoon O (permutation 3) comprising the first 410, second 420, and third vehicles 430 when the fourth vehicle 440 determines that the safety and efficiency values of the sub-platoon comprising the first 410, second 420, and third vehicles 430 is greater than the combined safety and efficiency values of the original platoon of all four vehicles 410-440 together with the fourth 440 vehicle alone."

Regarding claim 10, Lesher and Neubecker teach the aforementioned limitations of claim 2. Lesher further teaches:
the engaging of the truck platooning comprises engaging as a leading truck.
Lesher teaches ([0081]): "However, in the example embodiment and for the same illustration purposes, a comparison by the third vehicle 430 of its safety and/or efficiency criteria rating (70 against the safety and/or efficiency criteria rating (25) of the second vehicle 420 yields a result of 45 units, which is more than the predetermined threshold maximum difference of 25 units. In this case, the third vehicle determines to split from the platoon D thereby becoming the leader of a new sub-platoon D_2..."

Regarding claim 11, Lesher and Neubecker teach the aforementioned limitations of claim 2. Lesher further teaches:
the determining of whether to disengage is based on whether the driving during the truck platooning was more aggressive than when the truck drove independently outside the truck platooning.
Lesher teaches ([0084]): "Some of the platooning permutation decisions are represented in the Table II above and include, for example, the fourth vehicle 440 dropping off from the platoon D leaving a sub-platoon O (permutation 3) comprising the first 410, second 420, and third vehicles 430 when the fourth vehicle 440 determines that the safety and efficiency values of the sub-platoon comprising the first 410, second 420, and third vehicles 430 is greater than the combined safety and efficiency values of the original platoon of all four vehicles 410-440 together with the fourth 440 vehicle alone." Thus, the fourth vehicle 440 chooses to disengage after determining that the driving during the truck platooning with vehicles 410, 420, and 430 results in a greater combined safety and efficiency value compared to the fourth vehicle 440 traveling alone. Lesher further teaches ([0057]): "As noted above, each vehicle safety and/or efficiency criteria rating. In accordance with the example embodiment, a ranking or rating is developed for each platooning-approved driver... Inputs to the ranking system may include one or more values such as: citations against the driver, accidents..." Lesher even further teaches ([0058]): "In the example embodiment, Platooning Driver Ranking is defined as: Ranking=(n1*weighting1)+(n2*weighting2)+" Further, paragraphs [0059]-[0061] indicate that citations and accidents are among the values considered. Thus, a higher score can indicate a greater level of citations against the driver or accidents (i.e., characteristics of aggressive driving).

Regarding claim 12, Lesher and Neubecker teach the aforementioned limitations of claim 2. Lesher further teaches:
the engaging comprises engaging the platooning at a certain location, and then replacing locations between the truck and at least one other truck of the set.
Lesher teaches ([0051]): "Then turning first to FIG. 3a, a platoon C includes a set of three vehicles including an initial lead vehicle 310, and a pair of following vehicles including a second vehicle 312 and a third vehicle 314. The vehicles… establish amongst themselves, in accordance with a decision control protocol to be described in greater detail below, a new self-ordering of the vehicles into a platoon based on the bubble sorting driver quality parameters of the drivers of the respective vehicles." Lesher further teaches ([0052]): "As shown in FIG. 3b, after mutually determining between the initial lead vehicle 310 and the original second vehicle 312 that the driver of the original second vehicle 312 has, relative to the initial lead vehicle 310, the overall best set of parameters... Accordingly, the driver of the second vehicle 312 is the recipient  the original second vehicle 312 requests an overtake, and the initial lead vehicle 310 grants the overtake by the original second vehicle 312 thereby forming a new platoon C'." FIGs. 3a-3b, included below, demonstrate that the vehicles 310 and 312 are initially engaged in platooning at their initial positions, and then swap positions.

    PNG
    media_image1.png
    751
    679
    media_image1.png
    Greyscale


Regarding claim 17, Lesher and Neubecker teach the aforementioned limitations of claim 1. However, Lesher does not outright teach dynamically determining an amount of control of the vehicle during the at least partially autonomous driving of the truck. Neubecker further teaches:
dynamically determining am amount of control of the vehicle during the at least partially autonomously driving of the truck.
Neubecker teaches ([0014]): "Vehicle 110 also includes one or more computing devices 115 for performing computations for piloting the vehicle 110 during autonomous operation." Neubecker further teaches ([0015]): "For example, the computing device 115 may include programming to operate one or more of vehicle brakes, propulsion... steering, climate control, interior and/or exterior lights, etc., as well as to determine whether and when the computing device 115, as opposed to a human operator, is to control such operations."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to further incorporate the teachings of Neubecker to provide dynamically determining an amount of control of the vehicle during the at least partially autonomous driving of the truck. Further incorporating the teachings of Neubecker would be advantageous, as doing so allows for allocation of control for autonomous or semi-autonomous driving. For instance, the arrangement of Neubecker beneficially allows for a determination of whether a computing device of the vehicle or a human operator is to perform a certain operation. This would be particularly advantageous in semi-autonomous vehicle applications, where certain aspects of control might be handled by a computer and other aspects handled by a human driver.

Regarding claim 18, Lesher teaches a non-transitory computer readable medium for truck platooning, the non-transitory computer readable medium storing instructions for:
monitoring, by a truck monitor of a truck, an environment of the truck to provide monitoring results;
Lesher teaches ([0043]): "In addition to the above, the electronic control systems 12, 12' of each vehicle 10, 20 operates to perform various vehicle-to-(single)vehicle (V2V Unicast) communication…" Lesher further teaches ([0044]): "Rather, operationally, each communication-capable vehicle sends the needed information by a broadcast to every other communication-capable vehicle within range, and the receiving vehicle(s) decided if they want to process the received message." Lesher even further teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Thus, the electronic control systems of each vehicle monitor the environment of each vehicle for communications which provide safety and/or efficiency criteria rating (i.e., monitoring results).
determining, based on the monitoring results, whether to engage in truck platooning with a set of at least one other truck;
Lesher teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Lesher further teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
engaging the truck platooning following determination to engage in the truck platooning;
Lesher teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
However, Lesher does not outright teach at least partially autonomously driving the truck based on the monitoring results, nor determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the set. Neubecker teaches cooperative vehicle operation, comprising:
wherein the engaging comprises at least partially autonomously driving the truck based on the monitoring results;
Neubecker teaches ([0014]): "FIG. 1 is a diagram of a vehicle information system 100 that includes a vehicle 110 operable in autonomous ("autonomous" by itself in this disclosure means "fully autonomous") and occupant piloted (also referred to as non-autonomous) mode in accordance with disclosed implementations." Neubecker further teaches ([0010]): "The first vehicle can request and receive permission to platoon by communicating with the second vehicle via vehicle-to-vehicle communications."
and determining, by the truck, how to drive during the platooning without communicating with any other truck of the set.
Neubecker teaches ([0032]): "Platooning is a piloting maneuver wherein vehicle 110 maintains a distance "d" behind a second vehicle 402 while both vehicle 110 and second vehicle 402 are traveling on a roadway… While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402..." Neubecker further teaches ([0022]): "The distance(s) provided by the radar and/or other sensors 116 and/or the geographical coordinates provided by the GPS sensor may be used by the computing device 115 to operate the vehicle 110 autonomously or semi-autonomously."


Regarding claim 19, Lesher teaches a system for truck platooning, the system comprising:
a truck monitor of a truck, the truck monitor is configured to: monitor an environment of the truck to provide monitoring results;
Lesher teaches ([0043]): "In addition to the above, the electronic control systems 12, 12' of each vehicle 10, 20 operates to perform various vehicle-to-(single)vehicle (V2V Unicast) communication…" Lesher further teaches ([0044]): "Rather, operationally, each communication-capable vehicle sends the needed information by a broadcast to every other communication-capable vehicle within range, and the receiving vehicle(s) decided if they want to process the received message." Lesher even further teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Thus, the electronic 
determine, based on the monitoring results, whether to engage in truck platooning with a set of at least one other truck;
Lesher teaches ([0090]): "In accordance with the first embodiment, each vehicle queries via the V2V Unicast communication protocol the immediately forward vehicle for receiving its safety and/or efficiency criteria rating..." Lesher further teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
participate in engaging the truck platooning following determination to engage in the truck platooning;
Lesher teaches ([0092]): "In accordance with the selective platoon joining algorithm of this example embodiment then, a comparison by the third vehicle 514 of its safety and/or efficiency criteria rating (30) against the safety and/or efficiency criteria rating (25) of the second vehicle 512 yields a result of 5 units, which is less than the predetermined maximum threshold difference of 25 units. Therefore, in the embodiment, the third vehicle 514 determines to join the platoon E thereby forming the merged platoon G..."
However, Lesher does not outright teach at least partially autonomously driving the truck based on the monitoring results, nor determining, by the truck, how to drive during the truck platooning without 
wherein the engaging comprises at least partially autonomously driving the truck based on the monitoring results;
Neubecker teaches ([0014]): "FIG. 1 is a diagram of a vehicle information system 100 that includes a vehicle 110 operable in autonomous ("autonomous" by itself in this disclosure means "fully autonomous") and occupant piloted (also referred to as non-autonomous) mode in accordance with disclosed implementations." Neubecker further teaches ([0010]): "The first vehicle can request and receive permission to platoon by communicating with the second vehicle via vehicle-to-vehicle communications."
and determine how to drive during the platooning without communicating with any other truck of the set.
Neubecker teaches ([0032]): "Platooning is a piloting maneuver wherein vehicle 110 maintains a distance "d" behind a second vehicle 402 while both vehicle 110 and second vehicle 402 are traveling on a roadway… While platooning, a vehicle 110 can use sensor 116 data to determine the distance between vehicle 110 and second vehicle 402..." Neubecker further teaches ([0022]): "The distance(s) provided by the radar and/or other sensors 116 and/or the geographical coordinates provided by the GPS sensor may be used by the computing device 115 to operate the vehicle 110 autonomously or semi-autonomously."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher to incorporate the teachings of Neubecker to provide at least partially autonomously driving the truck based on the monitoring results and determining, by the truck, how to drive during the truck platooning without communicating with any other truck of the .

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Sujan et al. (US 2020/0027355 A1), hereinafter Sujan.

Regarding claim 6, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, neither Lesher nor Neubecker outright teach that at least one of the determining of whether to engage and whether to disengage is based on an assessment of a risk level associated with at least one of a grip level of a road, a slipperiness of the road, or one or more weather conditions. Sujan teaches a platoon system for vehicles, comprising:
at least one of the determining of whether to engage and whether to disengage is based on an assessment of a risk level associated with at least one of a grip level of a road, a slipperiness of the road, or one or more weather conditions.
Sujan teaches ([0067]): "The deserter 246 can always independently disengage from the initial platoon 250 based on any number of conditions being satisfied." Sujan further teaches ([0069]): "In some embodiments, the deserter 246 disengages from the initial platoon 250 if: the weather quality is below a pre-specified threshold (e.g., rain, snow, slippery roads) because, for example, radar may not work well; the terrain is too hilly/rough and the vehicles are 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Sujan to provide that at least one of the determining of whether to engage and whether to disengage is based on an assessment of a risk level associated with at least one of a grip level of a road, a slipperiness of the road, or one or more weather conditions. It would be beneficial to incorporate the teachings of Sujan, as poor weather quality may result in lesser performance of a vehicle's radar, as recognized by Sujan ([0069]). Disengaging from the platoon in such a scenario is particularly advantageous, as the radar of Sujan is used in determining separation distances from vehicles in front (FIG. 5) and reduced performance of the radar could result in inaccurately determined separation distances.

Regarding claim 16, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, neither Lesher nor Neubecker outright teach that the determining of whether to disengage is based on at least one of an amount of changes in a number of members of a platoon formed by the truck platooning or a rate of location exchanges between trucks of the platoon during the truck platooning. Sujan teaches a platoon system for vehicles, comprising:
the determining of whether to disengage is based on at least one of an amount of changes in a number of members of a platoon formed by the truck platooning or a rate of location exchanges between trucks of the platoon during the truck platooning .
Sujan teaches ([0076]): "The platoon split fourth step 282 is shown in FIG. 14 and includes determining that the deserter 246 has left from a position that is not the leader or the end of the platoon rank order at step 398 and a leading section is identified ahead of the vacated position of the deserter 246 and a lagging section is identified behind the vacated position of the deserter 246. At step 402, the lagging section accelerates to catch up to the leading section if if a second platoon is identified and is more advantageous, the lagging section may choose to join the second platoon and leave the initial platoon 250."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Sujan to provide that the determining of whether to disengage is based on at least one of an amount of changes in a number of members of a platoon formed by the truck platooning or a rate of location exchanges between trucks of the platoon during the truck platooning. Incorporating the teachings of Sujan would be advantageous, as the implementation of Sujan allows for the determination to disengage from the original platoon and join a more advantageous platoon when it is determined that there has been a change in a number of members of the original platoon, as recognized by Sujan ([0076]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Laubinger et al. (US 2017/0344023 A1), hereinafter Laubinger.

Regarding claim 7, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, neither Lesher nor Neubecker outright teach at least one of determining whether to engage and whether to disengage based on an assessment of a risk level imposed by an entrance of a vehicle between members of a convoy. Laubinger teaches a platoon controller state machine, comprising:
at least one of the determining of whether to engage and whether to disengage is based on an assessment of a risk level imposed by an entrance of a vehicle between members of a convoy.
Laubinger teaches ([0196]): "Cut-in monitor 3857 is configured to detect the presence of a cut-in vehicle between the lead and trailing vehicles. In general, a platoon would not be permitted to begin if a vehicle is present in-lane between the platoon partners… However, the cut-in check provides an extra level of safety since it prevents the system from being deemed ready if a vehicle is detected in-line between the designated platoon partners. The cut-in check is even more important during active platoon control where the detection of a cut-in vehicle may trigger a transition to the dissolve state." Laubinger further teaches ([0197]): "It is noted that with Level 1 platooning the driver is actively involved in vehicle control (such as steering) even though torque request and braking may be controlled automatically to maintain the desired gap. It is expected that in many instances the driver will be able to identify instances where a cut-in is likely and react appropriately. For example, a driver may observe a vehicle in another lane whose actions suggest that they want to cut-in between the platoon partners (e.g., try to take a rapidly approaching exit). This can be a particularly dangerous situation when a car tries to cut in between two trucks that are platooning with a small gap therebetween." Thus, it is known that a cut-in vehicle presents a safety concern; the determination to not begin platooning or to dissolve the platoon is a response to this known level of risk.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Laubinger to provide at least one of determining whether to engage and whether to disengage based on an assessment of a risk level imposed by an entrance of a vehicle between members of a convoy. Incorporating the teachings of Laubinger would be advantageous, as such an arrangement would dissolve platoon control when a vehicle attempts to cut in between two platooning vehicles. As recognized by Laubinger ([00197]), such as scenario can be identified as dangerous, preventing the formation of a platoon in such a scenario.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Stenneth et al. (US 2017/0293296 A1), hereinafter Stenneth.

Regarding claim 8, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, neither Lesher nor Neubecker outright teach that at least one of the determining of whether to engage comprises sensing that a driver of the truck is tired or stressed and determining to engage as a following truck and to autonomously drive the truck during the truck platooning. Stenneth teaches a method, apparatus, and computer program product for grouping vehicles into a platoon, comprising:
at least one of the determining of whether to engage comprises sensing that a driver of the truck is tired or stressed and determining to engage as a following truck and to autonomously drive the truck during the truck platooning.
Stenneth teaches ([0051]): " A vehicle or platoon server may optionally determine, based on driver behavior (e.g., a driver is too drowsy as determined form driver monitoring sensors) information and vehicle status, that it is no longer safe to remain in a platoon. In such a situation, a message may be broadcast to all vehicles in the platoon and to the platoon matching exchange at the platoon server. The remaining vehicles of the platoon may then make course corrections to enable the departing vehicle safe passage from the platoon." Thus, the vehicle of Stenneth is capable of determining that a driver is too drowsy. It then follows that the vehicle of Stenneth would need to be capable of determining whether or not the driver is drowsy (and how drowsy the driver is) before a determination that the driver is too drowsy can be made. Thus, if a driver is found to be drowsy, but not too drowsy, the vehicle would remain engaged as a following vehicle in the platoon. The vehicles of Stenneth are known to be autonomous ([0049]) and the example provided by at least FIG. 5 demonstrates that the vehicle is capable of engaging as a following vehicle.


Regarding claim 9, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, neither Lesher nor Neubecker outright teach at least one of determining whether to engage and whether to disengage based on at least a relationship between a size of the vehicle and a size of the certain truck. Stenneth teaches a method, apparatus, and computer program product for grouping vehicles into a platoon, comprising:
at least one of the determining of whether to engage and whether to disengage is based on at least one out of (a) a relationship between a type of the vehicle and a type of the certain truck, (b) a relationship between a size of the vehicle and a size of the certain truck, and (c) a relationship between a weight of the vehicle and a weight of the certain truck.
Stenneth teaches ([0044]): "Further, the platoon matching exchange may be aware of the size and type of vehicles traveling along routes and may use this understanding to determine if the vehicle should join a platoon or not. The platoon matching exchange may determine that a maximum platoon size for a particular stretch of road or certain road conditions to be no more than five trucks with conventional 53-foot long trailers. However, the same stretch of road may have a maximum platoon size of ten passenger vehicles..."
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Graves (US 9,953,533 B1).

Regarding claim 13, Lesher and Neubecker teach the aforementioned limitations of claim 1. However, neither Lesher nor Neubecker outright teach determining how to disengage from the platoon without communicating with any other truck of the set. Graves teaches a road hazard warning system applied to vehicle platoons, comprising:
determining how to disengage from the platoon without communicating with any other truck of the set.
Graves teaches (Col. 6 lines 1-13): "At block 120, the control module 54 calculates a minimum stopping distance, which includes any suitable driver reaction time buffer, of the second vehicle 50 relative to at least one of location of the hazard 16 and location of the primary vehicle 12. At block 122, the control module 54 notifies the driver of the secondary vehicle 50, which as described above can be operated either as a lone vehicle or a lead platoon vehicle, when the secondary vehicle 50 has reached the minimum stopping distance. When the secondary vehicle 50 is the lead platoon vehicle, the control module 54 is configured to instruct the driver of the secondary vehicle 50 to disengage the platoon when the minimum stopping distance has been reached." Thus, the secondary vehicle 50 makes the decision to disengage from the platoon when the minimum stopping distance has been reached without communicating with any other vehicle of the platoon.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Graves to provide determining how to disengage from the platoon without communicating with any other truck of the set. Incorporating the teachings of Graves beneficially takes into consideration the minimum stopping distances associated with the locations of hazards and other vehicles, as recognized by Graves (Col. 6 lines 1-13). In particular, the implementation of Graves advantageously protects the vehicle 50 by ensuring the vehicle is capable of stopping and disbanding at a safe distance, as one of ordinary skill in the art would recognize that a stop and disband would be hazardous if there is insufficient stopping distance.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher, Neubecker, and Stenneth in view of Kutila et al. (WO 2018/035145 A1), hereinafter Kutila.

Regarding claim 14, Lesher, Neubecker, and Stenneth teach the aforementioned limitations of claim 8. However, neither Lesher, Neubecker, nor Stenneth outright teach forbidding autonomously driving the truck outside the platooning. Kutila teaches a method for changing the lead vehicle of a vehicle platoon, comprising:
forbidding autonomously driving the truck outside the platooning.
Kutila teaches ([0042]): "An exemplary system operates to maximize use of autonomous mode for platooning vehicles..." Kutila further teaches ([0055]): "If the lead vehicle 604 transmits a RequestPlatoonLeader (lead driver request) the lead vehicle 604 may disband the platoon by sending a message to each vehicle in the platoon to switch to manual driving mode." Thus, the originally autonomously-driven vehicles of the platoon are made to switch to manual driving mode outside of the platoon.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher, Neubecker, and Stenneth to incorporate the teachings of Kutila to provide forbidding autonomously driving the truck outside the platooning. Incorporating the teachings of Kutila would be advantageous, as autonomous platooning is known to potentially result in a monotonic driving environment where a driver may become drowsy or not pay attention to the driving task, as recognized by Kutila ([0027]). Thus, forbidding autonomously driving the vehicle outside of platooning by instructing each vehicle in the platoon to switch to manual driving mode improves the safety of the platooning vehicles by requiring that their respective drivers pay attention while autonomous platooning is no longer active.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesher and Neubecker in view of Ochi (US 10,414,398 B2).

Regarding claim 15, Lesher and Neubecker teach the aforementioned limitations of claim 2. However, while Lesher is concerned with safety/efficiency ratings, neither Lesher nor Neubecker outright teach that the determining of whether to disengage is based on whether the truck violated one or more traffic rules during the truck platooning. Ochi teaches a vehicle travel control device that controls following of a vehicle, comprising:
the determining of whether to disengage is based on whether the truck violated one or more traffic rules during the truck platooning.
Ochi teaches (Col. 5 lines 47-60): "In Example 1, performing of the preceding vehicle following function is released when the danger of the dangerous behavior of the preceding vehicle is high and the dangerous vehicle behavior reaches a preset limit." FIG. 2, included below, lists "EXCESS OF SPEED LIMIT" as a type of dangerous behavior which is determined by speeds in excess of the legal limit.

    PNG
    media_image2.png
    499
    729
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lesher and Neubecker to incorporate the teachings of Ochi to provide that the determining of whether to disengage is based on whether the truck violated one or more traffic rules during the truck platooning. Incorporating the teachings of Ochi advantageously provides the vehicle with a way of exiting the platoon when the truck is found to have violated traffic rules such as speeding (Ochi FIG. 2). This advantageously allows the vehicle to avoid potentially dangerous situations such as participating in a platoon which is traveling above legal speed limits.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price et al. (US 2018/0144640 A1) teaches a communication architecture for connected vehicle control systems, including controlling a host vehicle's participation in a platoon. Pandy (US 2018/0082591 A1) teaches a method for controlling an own vehicle to participate in a platoon, including a determination of whether or not another vehicle is a valid platooning partner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078. The examiner can normally be reached M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662